LARSON, Chief Judge
(concurring):
I concur that the results of the urinalysis conducted in this case were admissible under Mil.R.Evid. 312(f). I write separately only to address the principal argument advanced by Senior Judge Mollison in dissent. His position draws a bright line between urine drawn for medical purposes and that drawn for purposes of prosecution. He finds that this latter urine is not covered by Mil.R.Evid. 312(f) and that there is no other basis for admissibility adequately developed on the record.
I do agree that a line can be drawn to separate those bodily fluid extractions which violate the Fourth Amendment and those that do not. However, the distinction should be between an intrusion into the body for medical purposes and one for purposes of prosecution, not between the uses of the urine obtained as the result of a lawful intrusion. Once the intrusion is made for a valid *665medical purpose, I read Mil.R.Evid. 312(f) to permit any use to be made of the evidence (i.e., urine) obtained thereby. In this case, the intrusion was made and urine was extracted for a valid medical purpose. The brief collection of an additional amount of urine immediately following the medical collection did not, to any appreciable degree, constitute a separate search or seizure for Fourth Amendment purposes.1
Furthermore, even if the extraction of additional urine could be considered a separate “seizure” under the Fourth Amendment, in view of the facts that it required no further intrusion into the body of the appellant and that the catheter remained inserted only for a very brief additional period of time, I find the additional invasion of the appellant’s privacy interests to be minimal and the seizure to be reasonable and therefore, not in violation of the appellant’s rights under the Fourth Amendment. In fact, I see little difference between this situation and one where urine extracted for medical testing is thereafter turned over to law enforcement officials as criminal evidence. United States v. Miller, 15 U.S.C.M.A. 320, 35 C.M.R. 292, 1965 WL 4666 (1965).
Drawing a distinction in terms of the purpose of the intrusion rather than the purpose of the extracted urine would also be consistent with the case law cited in the dissent. In every case cited by Senior Judge Mollison in support of his position, the original intrusion was made expressly for law enforcement purposes. See, e.g., United States v. Jones, 5 U.S.C.M.A. 537, 18 C.M.R. 161, 1955 WL 3301 (1955). Only in that situation is it necessary, for legal analysis purposes, to determine another basis for admission (e.g., command authorization based on probable cause) and to consider the “shock the conscience” circumstances typified in Rochin v.. California, 342 U.S. 165, 72 S.Ct. 205, 96 L.Ed. 183 (1952). We do not have that situation here.

. A different result may be obtained if the catheter were left inserted for a significant period of time as, for example, where medical personnel have finished their seizure but agree to wait for guidance from law enforcement officials. At some point in time, the medical purpose for the intrusion would lapse and the seizure of additional urine as criminal evidence would no longer be covered by Mil.R.Evid. 312(f). In this case, we need not determine where that point in time is because the additional extraction of the appellant’s urine was apparently accomplished immediately with no interruption in the flow through the catheter.